                                                        !j;lDiST. :C;'
                                                           fj            D^V.
             IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORO;^^            !R ftMli'52
                           SAVANNAH DIVISION


MICHAEL ANTHONY TUTT,                                      soirnrTOF ga.

        Plaintiff,

V.                                              CASE NO. CV418-183


COASTAL STATE PRISON;
MEMORIAL HEALTH; OFFICER
COREILUS, Chatham County
Detention Center; GEORGIA
DEPARTMENT OF CORRECTIONS;
WARDEN MORALES; WARDEN OWENS;
MILTON, Medical Director;
NURSE JONES; DR. AWE; and
WILCOX STATE PRISON
COMPUTATION DEPARTMENT;


        Defendants.




                               ORDER


        Before the Court is the Magistrate Judge's Report and

Recommendation (Doc. 9), to which no objections have been

filed. After a careful review of the record, the report and

recommendation       is ADOPTED     as the    Court's opinion       in    this

case.




     In the report and recommendation, the Magistrate Judge

recommends     the     dismissal     of    Defendants     Coastal        State

Prison,      Memorial     Health,      Officer     Coreilus,        Georgia

Department    of     Corrections,    Warden    Morales,    Warden    Owens,

Nurse    Jones, and Wilcox State          Prison. (Doc. 13 at 9-10.}

The Magistrate Judge, however, recommends that the claims
